

116 HR 8365 IH: Accurate Weather for Public Safety Act
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8365IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Mr. Thornberry introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo study the effects of new construction of obstructions on accurate weather forecasting, and for other purposes.1.Short titleThis Act may be cited as the Accurate Weather for Public Safety Act.2.Structures interfering with air commerce or national securitySection 44718(a) of title 49, United States Code, is amended—(1)in paragraph (2) by striking ; or and inserting a semicolon;(2)by redesignating paragraph (3) as paragraph (4); and(3)by inserting after paragraph (2) the following: (3)the ability of any Federal agency engaged in meteorological or atmospheric observations to accurately forecast weather; or.3.Study on effects of new construction of obstructions on accurate weather observations and forecasting(a)ObjectiveIt shall be an objective of the Department of Commerce to ensure that the robust development of renewable energy sources and the increased resiliency of the commercial electrical grid may move forward in the United States, while minimizing or mitigating any adverse impacts on accurate weather forecasting and ensuring public safety.(b)Designation of senior official and lead organization(1)DesignationNot later than 30 days after the date of the enactment of this Act, the Secretary of Commerce shall designate a senior official of the National Weather Service, and a lead organization of the National Weather Service, to—(A)serve as the executive agent to carry out the review required by subsection (d);(B)serve as a clearinghouse to coordinate Department of Commerce review of applications for projects filed with the Secretary of Transportation on and after the date of enactment of this Act and pursuant to section 44718 of title 49, United States Code, and received by the Department of Commerce from the Secretary of Transportation; and(C)accelerate the development of planning tools necessary to determine the acceptability to the National Weather Service of proposals included in an application for a project submitted pursuant to such section.(2)ResourcesThe Secretary shall ensure that the senior official and lead organization designated under paragraph (1) are assigned such personnel and resources as the Secretary considers appropriate to carry out this section.(c)Initial actionsNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce, acting through the senior official and lead organization designated pursuant to subsection (b), shall—(1)conduct a preliminary review of each application for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, that may have an adverse impact on accurate weather observations or forecasting and public safety, unless such project has been granted a determination of no hazard, which shall, at a minimum include for each such project—(A)assess the likely scope of any adverse impact of such project on accurate weather observations or forecasting and public safety; and(B)identify any corrective action plan and feasible mitigation actions that could be taken in the immediate future by the National Weather Service, the developer of such project, or others to mitigate such adverse impact and to minimize risks to the ability of any Federal agency engaged in meteorological or atmospheric observations to accurately forecast weather and to ensure public safety, while allowing such project to proceed with development;(2)develop, in coordination with other departments and agencies of the Federal Government, an integrated review process to ensure timely notification and consideration of projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, that may have an adverse impact on accurate weather observations or forecasting and public safety;(3)establish procedures for the National Weather Service for the coordinated consideration of and response to a request for a review received from State and local officials or the developer of a renewable energy development or other energy project, including guidance to personnel at each local National Weather Services facility in the United States on how to initiate such procedures and ensure a coordinated agency response while seeking to fulfil the objective under subsection (a); and(4)develop procedures for conducting early outreach to parties carrying out projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, that could have an adverse impact on accurate weather observations and forecasting and public safety, and to the general public, to clearly communicate notice on actions being taken by the National Weather Service under this section and to receive comments from such parties and the general public on such actions.(d)Comprehensive review(1)Strategy requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Commerce, acting through the senior official and lead organization designated pursuant to subsection (b), shall develop a comprehensive strategy for addressing the weather forecasting and public safety impacts of projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code.(2)ElementsIn developing the strategy required by paragraph (1), the Secretary of Commerce shall—(A)assess of the magnitude of interference posed by projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code;(B)identify geographic areas selected as proposed locations for projects filed, or which may be filed in the future, with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, where such projects could have an adverse impact on accurate weather forecasting and public safety, and categorize the risk of adverse impact in such areas as high, medium, or low for the purpose of informing early outreach efforts under subsection (c)(4) and preliminary assessments under subsection (e); and(C)specifically identify a corrective action plan and feasible mitigation longterm actions that may be taken to mitigate adverse impacts of projects filed, or which may be filed in the future, with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, on accurate weather observations and forecasting and public safety. (e)National weather service hazard assessment(1)Preliminary assessmentThe procedures established pursuant to subsection (c) shall ensure that not later than 60 days after receiving a proper application for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, the Secretary of Commerce shall review the project and provide a preliminary assessment of the level of risk of adverse impact on accurate weather observations or forecasting and public safety that would arise from the project and the extent of mitigation that may be needed to address such risk.(2)Determination of unacceptable riskThe procedures established pursuant to subsection (c) shall ensure that the Secretary of Commerce does not object to a project filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, except in a case in which the Secretary of Commerce determines, after giving full consideration to mitigation actions identified pursuant to this section, that such project would result in an unacceptable risk to the ability of meteorological agencies to accurately observe and forecast weather and ensure public safety.(3)Congressional notice requirementNot later than 30 days after making a determination of unacceptable risk under paragraph (2), the Secretary of Commerce shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Commerce, Science, and Transportation of the Senate a report on such determination and the basis for such determination. Such a report shall include an explanation of the operational impact that led to the determination, a discussion of the mitigation options considered, and an explanation of why the mitigation options were not feasible or did not resolve the conflict.(f)Reports(1)Report to CongressNot later than March 15 each year following the year of the date of enactment of this Act through 2025, the Secretary of Commerce shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Commerce, Science, and Transportation of the Senate a report on the actions taken by the Department of Commerce during the preceding year to implement this section and the comprehensive strategy developed pursuant to this section.(2)Contents of reportEach report submitted under paragraph (1) shall include—(A)the results of a review carried out by the National Weather Service of any projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code—(i)that the Secretary of Commerce has determined would result in an unacceptable risk to the ability of any Federal agency engaged in meteorological or atmospheric observations to accurately observe and forecast weather and ensure public safety; and(ii)for which the Secretary of Commerce has recommended to the Secretary of Transportation that a hazard determination be issued;(B)an assessment of the risk to accurate weather observations and forecasting and ensure public safety, and a quantification of such risk; and (C)mitigation options, which the National Oceanic and Atmospheric Administration and the National Weather Service have researched and analyzed, and the results of such research and analysis.(g)Authority To accept contributions of fundsThe Secretary of Commerce is authorized to accept a voluntary contribution of funds from an applicant for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code. Amounts so accepted shall be available for the purpose of offsetting the cost of measures undertaken by the Secretary of Commerce to mitigate adverse impacts of such project on accurate weather observations and forecasting and public safety.(h)Effect of Department of Commerce hazard assessmentAn action taken pursuant to this section shall not be considered to be a substitute for any assessment or determination required of the Secretary of Transportation under section 44718 of title 49, United States Code.(i)Savings provisionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(j)DefinitionsIn this section:(1)Accurate weather forecastingThe term accurate weather forecasting means the ability of any person, piece of equipment, computer, building, or other asset of the National Weather Service that when utilized correctly and unimpeded is able to provide timely and accurate predictions of weather within the established range of that National Weather Service asset.(2)Public safetyThe term public safety means the prevention and protection of the general public from dangers affecting safety, such as disasters that are both man-made and those that are naturally occurring.